Citation Nr: 0910081	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-31 211	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is legally entitled to Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The appellant claims that her deceased spouse had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks benefits as the decedent's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).

The appellant has submitted additional evidence directly to 
the Board in support of her claim and waived the right to 
have the evidence initially considered by the RO. 38 C.F.R. § 
20.1304(c).


FINDING OF FACT

The appellant's deceased spouse did not have the requisite 
service to qualify the appellant for VA death benefits.


CONCLUSION OF LAW

The service requirements to convey to the appellant 
eligibility for VA death benefits are not met. 38 U.S.C.A. §§ 
101(2), 101(24), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.203 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2006 and in October 2008.  The 
appellant was notified that basic eligibility to death 
pension may be shown to exist if a veteran served in a 
regular component of the active military service of the 
United States Armed Forces but that service with the 
Commonwealth Army (USAFFE), including the recognized 
guerrillas, or the new Philippine Scouts did not meet this 
requirement.  

In the rating decision in November 2006, denying the claim, 
which was provided to the appellant, the appellant was on 
notice of the evidence necessary to establish valid service, 
which is verification of military service by a U.S. service 
department.  The notice was reiterated in the statement of 
the case in August 2007.  


The appellant was notified that the threshold requirement for 
eligibility to receive VA death benefits is valid military 
service, and that the response from the National Personnel 
Records Center indicated that the appellant's deceased spouse 
had no recognized military service, which was binding on VA.

In light of that fact, the appellant is not currently 
eligible for VA death benefits as a matter of law, and thus 
she is not prejudiced by the aforementioned notification 
errors.  Palor v. Nicholson, 21 Vet. App. 325, 332 (2007); 
Sanders v. Nicholson, 487 F. 3d 881, 889 (2007) (holding that 
the purpose of section 5103(a) notice is not frustrated, and 
thus, the claimant is not prejudiced, when the benefit sought 
cannot be awarded as a matter of law); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (determining that VCAA notice error 
was nonprejudicial where appellant was not entitled to 
benefit as a matter of law). 

It is also noted that the appellant has not asserted that she 
has any evidence of documentation from a U.S. service 
department to meet the requirements for qualifying service 
under 38 C.F.R. § 3.203. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).

To the extent that notice of the effective date of the claim 
and degree of disability assignable was provided in October 
2008 and was not timely, as the claim is denied, no effective 
date or disability rating can be assigned as a matter of law, 
so there can be no possibility of any prejudice to the 
appellant with respect to any defect in the VCAA notice.  
Sanders v. Nicholson, 487 F. 3d 881, 889 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.   In this case, the RO has sought 
verification of service of the appellant's deceased spouse.  
The appellant has furnished a copy of documents from the 
Philippine Army, including the decedent's approved 
application for pension benefits from the  Philippine 
Veterans Affairs Office (PVAO); an application for burial 
benefits filed with PVAO; a certificate of appreciation from 
the Veteran's Federation of the Philippines; a September 2005 
letter from PVAO advising the decedent of his eligibility for 
hospitalization and other benefits; an undated list, received 
by the RO in September 2007, with various names, including 
the decedent, as veterans of World War II of "Corles Post;" 
and a certificate issued by the Armed Forces of the 
Philippines issued in August 2007 stating that the decedent 
was a member of the USAFFE.  She also included an affidavit 
of Philippine Army personnel signed by her deceased spouse in 
February 1946, obtained from and authenticated by the Office 
of the Adjutant General of the Philippine Armed Forces.  

The appellant has not identified any additionally available 
evidence for the RO to obtain on her behalf in consideration 
of her appeal.  See Canlas v. Nicholson, 21 Vet. App. 312 
(2007) (in regard to certifying Philippine service, the duty 
to assist requires VA to "obtain records relevant to the 
adjudication for a claim" where the qualifying service is in 
doubt and "the claimant adequately identifies such records to 
the Secretary).

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the claim, but further development in this 
respect is not required under 38 C.F.R. § 3.159(c)(4).  A 
medical examination or opinion would not be dispositive of 
the issue presented in this case pertaining to recognition of 
the appellant's deceased spouse as a veteran.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks VA death benefits claiming her deceased 
spouse had military service in the U.S. Armed Forces during 
World War II.  To establish basic eligibility for VA death 
benefits, the claimant must be the surviving spouse of a 
veteran who had active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No.  190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits. 38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. 38 U.S.C.A. § 
501(a)(1).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c) to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  


The pertinent regulation requires that service in the 
Philippine Commonwealth Army, in order to establish status as 
a veteran, be proven with either official documentation 
issued by a United States service department or verification 
of the claimed service by such a department.  38 C.F.R. § 
3.203(a) (requiring service department documentation of 
service where available), and 38 C.F.R. § 3.203(c) (requiring 
service department verification of service where 
documentation is not available).

For VA benefits where the requisite status as a veteran is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F. 3d 747, 749 (Fed. Cir. 1997). Where service department 
certification is required, the service department's decision 
on such matters is conclusive and binding on the VA. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based on Philippine service unless a United States service 
department documents or certifies the qualifying service. 
Soria, 118 F. 3d at 749.

In this case, the military service of the appellant's 
deceased spouse for purpose of VA death benefits has not been 
verified. It appears that the appellant's claim is made on 
the basis that her spouse was a member of the Philippine 
Army, inducted into the Armed Forces of the United States. 
She asserts that he had active service from September 1941 to 
February 1946.  



In support of her claim, the appellant submitted documents 
from the Philippine Army, including the decedent's approved 
application for pension benefits from the  Philippine 
Veterans Affairs Office (PVAO), an application for burial 
benefits filed with PVAO, a certificate of appreciation from 
the Veteran's Federation of the Philippines, a September 2005 
letter from PVAO advising the decedent of his eligibility for 
hospitalization and other benefits, an undated list, received 
by the RO in September 2007, with various names, including 
the decedent, as veterans of World War II of "Corles Post," 
a certificate issued by the Armed Forces of the Philippines 
issued in August 2007 stating that the decedent was a member 
of the USAFFE.  She also included an affidavit of Philippine 
Army personnel signed by her deceased husband in February 
1946, obtained from and authenticated by the Office of the 
Adjutant General of the Philippine Armed Forces.

In October 2006, the National Personnel Records Center 
responded to a request of the RO for service verification, 
stating that the appellant's deceased spouse had no 
recognized guerrilla service, and he was not a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  

The claims file contains no documentation issued by a United 
States service department that would show otherwise.  And 
there is no evidence to show that the appellant's deceased 
spouse had used a different name or alias during his military 
service, and there is no basis upon which to make another 
search to verify his military service and determine if he had 
valid service. 

As for the documents issued by the Philippine Army, which 
were supplied by the appellant, as the documents are not 
issued by the United States Armed Forces, they are not 
binding on VA and do not create a reasonable basis for 
disputing the finding of the U.S. military service 
department. 




Without evidence of qualifying service to establish the 
appellant's deceased spouse's  status as a veteran, the 
appellant is not eligible for VA death benefits.


ORDER

As the appellant is not eligible for VA death benefits, the 
appeal is denied.




____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


